HOPKINS, J.
— On the twenty-ninth of October, eighteen hundred and thirty-five, a verdict of guilty was returned by a jury, into the Circuit Court of Madison County, against Charles, the plaintiff in error, upon an indictment for murder. The Court was adjourned on that day to the thirtieth of the -same month, on the thirtieth to the thirty-first, on the thirty-first ■ to the fourth of the next month, and on ' the last mentioned day till the next term thereof, without having given a judgment on the verdict against the prisoner, or acted upon it in any manner. Before the next term of the Court, the judge, who presided on the trial of the indictment, died. At the next term, a motion was made by the counsel of the prisoner for his discharge, upon the ground, that the Court held then by a different judge had no power to give a judgment, which ought to have been rendered by the Court during the preceding term. The motion was overruled, and the counsel of the prisoner then moved, upon the same reason, in arrest of judgment; which motion the Court overruled also.
The questions, which arose upon both motions, the Circuit Court referred to this Court, as novel and difficult.
The Circuit Courts, though the powers of them may be exercised at different terms by different judges, are always the same. The power, which be*109longs to them, does hot depend upon the commission of any judge who exercises it, hut is derived from the Constitution, and is always the same while there are judges to exercise it. The Court held by the judge, before whorn the motions in the case were made, had the same power to act on every case that remained on the docket undetermined, or to grant a new trial, or render a judgment in a case in which a verdict had been given, but not acted upon by the Court at the preceding term, which belonged to the Court at that term. This principle has been recognized by the Supreme Court of the IT and requires, in the opinion of that Couft^jJs^^sAj the District Courts of the United States to do whal their predecessors in office could have omitted to do* A judge of aCircuit.fcc^^t^ig^¿i| ample power from the Constitution to amm such a case, as was conferred in England by the statif^o' Henry 6, & Eliz. 6, upon Justices of Assize and ol Oyer and Terminer and Jail Delivery, to give upon convictions had before their predecessors, the judgments they could have rendered.†'
The facts relied upon in support of the motions did not affect the power of the Court to give judgment in this case, and, therefore, gave the prisonei no right to be discharged, or to arrest the judgment
Whether the Circuit Court, in the exercise of s sound discretion, ought not, voluntarily and without a motion from the prisoner, to have granted him a new trial, is a point, which that Court did not reserve fin the consideration of this. It is true, as the counsel of the prisoner affirmed, that Sir Matthew Half never would give judgment, or award execution *110upou a person who had been reprieved by another judge, because he couid not know for what reason he had been reprieved; and his rule, in this respect, has been, in general, observed by his successors*
jn cases like this, in which the judge who presided u . *“ . at the trial, had. power to grant a new trial on his own observation of any impropriety in the conduct of the witnesses, or because he did hot believe them, it would, perhaps, be .most proper for the Court to grant a new trial, unless it appeared by evidence, from some source, that the judge, before whom the cause was tried, was satisfied with the verdict.
Let the judgment be affirmed.

 Piers’


 \% Hale’s Pis. Cro. 400, 405, ,406; 1C hit Cri. Law, '568, 569.


2 Pi’s. Cro. 405,406 & noto a.; 1 Chit, cri, aw ’